                                             Case 3:12-cv-04854-LB Document 968 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       DJENEBA SIDIBE, et al.,                             Case No. 12-cv-04854-LB
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                                                                               DISCOVERY ORDER
                                  13                v.
                                                                                               Re: ECF No. 967
                                  14       SUTTER HEALTH, et al.,
                                  15                       Defendants.

                                  16

                                  17         The parties dispute the extent of document production and related deposition testimony. The

                                  18   court can decide the issue without oral argument. Civil L. R. 7-1(b). First, as to the CARES Act

                                  19   loan documents, executive compensation, and post-discovery documents related to the complaints,

                                  20   Sutter represents that the issues will be resolved by April 30, 2021, and the court accepts that

                                  21   representation and allows the production of information on the timeline that Sutter identifies.

                                  22   Second, as to the search terms, Sutter sent a letter on March 18, 2021, and the plaintiffs must

                                  23   respond to it.1 Thereafter, the parties must confer and then can raise any dispute with the court.

                                  24         IT IS SO ORDERED.

                                  25         Dated: March 29, 2021                         ______________________________________
                                                                                           LAUREL BEELER
                                  26                                                       United States Magistrate Judge
                                  27

                                  28   1
                                           Letter Brief – ECF No. 967 at 1, 4; March 18, 2021 Letter, Ex. D to id. – ECF No. 967-2 at 2.

                                       ORDER – No. 12-cv-04854-LB
